MAYFIELD, J.
The only judgment shown by the transcript in this case is that appearing as a part of what purports to be, and is called, the bill of exceptions. But this is not a bill of exceptions, because it is not signed by the trial judge, does not purport to be signed by any one, and is not in any other manner sufficiently authenticated to be known or considered by this court as a bill of exceptions. In view of this condition of the record, there is nothing for us to review.
The appeal is dismissed.
Dowdell, O. J., and Anderson and Sayre, JJ„ concur.